 LOCAL 333, I.L.A.Local 333, United Marine Division, I.L.A., AFL-CIO(Morania Oil Tankers, Inc.) and Joseph J.McConnell. Case 2-CB-6485November 10, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn July 6, 1977, Administrative Law JudgeAbraham Frank issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedwith the Board its brief to the Administrative LawJudge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Local 333, United Marine Division, AFL-CIO,New York, New York, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order, as modified herein:Substitute the following for paragraph 2(b):"(b) Make Joseph McConnell whole for any and alllosses he may have suffered as a consequence of thefine and suspension from membership imposed uponhim by Respondent with interest in accordance withthe formulas set forth in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977). (See, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962).)"We hereby deny Respondent's motion for oral argument as the recordand briefs adequately set forth the issues and the positions of the parties.2 While we have noted the Administrative Law Judge's extensivediscussion of Union's disciplining supervisor-members for crossing picketlines, we do not rely on that discussion inasmuch as it is inapposite to thefacts in this case.DECISIONABRAHAM FRANK, Administrative Law Judge: Thecharge in this case was filed on December 2, 1976,1 and the233 NLRB No. 62complaint, alleging a violation of Section 8(bX I)(1)(B), issuedon January 10, 1977. The hearing was held on March 17,1977, at New York, New York. The General Counsel andRespondent have filed briefs, which have been dulyconsidered.2Morania Oil Tankers, hereinafter called the Employer, isa New York corporation, with its principal office in the cityof New York and a shipyard in Staten Island, New York.The answer admits, and I find, that the Employer isengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act, as alleged in the complaint.Respondent, hereinafter called the Union, is a labororganization within the meaning of the Act.The issue in this case is whether the Union unlawfullyfined Joseph J. McConnell and suspended him frommembership in the Union for 6 months in violation ofSection 8(b)( )(B) of the Act.McConnell, a member of the Union at all times materialto this proceeding, was appointed by the Employer andfunctioned as captain of the power tank vessel, Morania300, from April until he was relieved from duty in October.Prior to that time he had been the alternate captain forapproximately 3 years. In addition to himself, his crewconsisted of two able-bodied seamen, two ordinaryseamen, an engineer, and a cook. All employees arerepresented by the Union and the captain is includedunder the wage rate schedule of the Union's contract. Thecontract also contains a union-security provision, provid-ing for a union shop, including maintenance of member-ship in good standing as a condition of employment.With respect to the captain's authority over the crew, therecord shows that he is responsible for the maintenance ofthe vessel and for pumping and discharging the cargo,consisting of oil, bituminous, and related products. Thecaptain lays out the work to be done by the seamen. Heassigns crewmen to their shifts and is authorized to fire acrewman found intoxicated on watch. Responding toweather conditions, the captain has the authority to decidewhether to change course or to remain in dock. He mayalso turn the vessel around and put into port in the event ofan emergency, such as the illness of a crewman. TheCompany relies entirely on the judgment of the captainwith respect to the ability of a new employee to perform hisduties. The captain keeps the log of the ship and isresponsible to run the vessel and take care of itsmaintenance, upkeep, and cleanliness. He does notparticipate in the negotiations of union contracts and is nota member of any adjustment committee for the resolutionof formal grievances. However, he has authority to anddoes adjust grievances at the informal crew level, includinggrievances resulting from the exercise of his supervisoryAll dates are in 1976 unless otherwise indicated.2 Certain errors in the transcript are hereby noted and corrected. GeneralCounsel's motion to enlarge the transcnpt or, in the alternative, to reopenthe record to reflect a colloquy between counsel for the General Counseland Fred Nelson, assistant to the Employer's vice president in charge ofrepairs and personnel, to the effect that an officer of Respondent calledNelson after Nelson had heard that McConnell had been suspended andfined and told Nelson that Morania had to let McConnell go for 6 months.is denied, as the record contains sufficient evidence, set forth below, thatRespondent is responsible for McConnell's subsequent loss of employmentfollowing his fine and suspension by Respondent.387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduties, when brought to his attention by employees or aunion delegate.On the basis of the foregoing, I find that McConnell,while functioning as captain of the Morania 300, was asupervisor within the meaning of Section 2(1 1) of the Act. Ialso find that in the performance of his duties as captain hewas the representative of the Employer for the purpose ofadjusting grievances within the meaning of Section8(b)( )(B) of the Act.Sometime in June, Joseph Young, a union delegate,boarded the Morania 300, checked cards, and in the courseof his conversation with members of the crew asked if therewere any problems. Ordinary seaman Lane responded thatordinary seaman Joseph O'Brien had grievances concern-ing Captain McConnell's treatment of O'Brien. Lane toldYoung that the captain was "shittin all over him [O'Brien]because he [O'Brien] ain't got balls enough to stand up tohim [Captain McConnell]." Lane also told Young that thecaptain had refused to pay O'Brien overtime for paintingafter hours.Young confronted McConnell with respect to O'Brien'sgrievances. The matter was quickly resolved. McConnellagreed to pay O'Brien the overtime due O'Brien. McCon-nell also agreed to cease requiring O'Brien to workovertime and to cease "picking" on O'Brien. Young left,after telling McConnell that McConnell could be broughtup on charges.Thereafter, on June 30, O'Brien filed intraunion chargesagainst McConnell, alleging that McConnell had harassedO'Brien and had required O'Brien to chip and paint after 5p.m. on weekdays and Saturdays and Sundays.3By letterdated July 20, the Union notified McConnell that suchcharges had been filed and that the matter would beconsidered by the Union's executive board on August 3.McConnell attended that meeting. He denied the charge ofharassment and stated that he had ceased requiringovertime work in contravention of the contract. Theexecutive board referred the matter to a trial committee.On September 20, after hearing the charges againstMcConnell, the trial committee recommended a fine of$1,000 and suspension for 6 months from the Union.McConnell did not attend the trial. On or about October 6,the Union's membership approved the recommendation ofthe trial committee.Thereafter, at Waterford, New York, enroute to Syra-cuse, Pete Gale, a union delegate, boarded the Morania 300and notified McConnell that he had been suspended for 6months and fined $1,000. McConnell stopped workingwhen the vessel arrived at Syracuse and another delegatecame on board and told McConnell that the delegate hadbeen sent by the Company to relieve McConnell. Early inNovember and again in December McConnell visited theunion hall. On the first occasion McConnell spokeprivately to President Joe O'Hare. O'Hare told McConnellthere was nothing McConnell could do to be reinstated.McConnell testified "I asked him [O'Hare] about workingfor an oil company that wasn't connected with the localunion and he [O'Hare] told me that I couldn't work for anycompanies, union or non-union, that if I did I would be putI Art. 1, sec. 36. of the contract provides that there shall be "no painting,chipping. scraping, or cleaning of paint or polishing brass except in theout of the union for good." In December McConnellappeared before Respondent's executive board and againrequested reinstatement. With O'Hare present, the execu-tive board denied McConnell's request.Contrary to Respondent's contention in its brief, I findthat Respondent is responsible for McConnell's loss ofemployment with the Employer as well as employmentopportunities with other companies. Respondent must bearresponsibility for the conduct of its agents and cannotclaim in these circumstances that there was no nexusbetween McConnell's fine and suspension and the fact thathe stopped working for the Employer. O'Hare's threat wasclear and direct. If McConnell attempted to work duringhis 6-month period of suspension he would lose forever hisunion membership. This applied not only to the Employer,but to all other companies. McConnell was thus faced witha choice: Yield to Respondent's punishment by notworking or give up all future job opportunities and benefitsderived from membership in Respondent. In effect, asapplied by O'Hare, Respondent's 6-month suspension ofMcConnell amounted to a constructive suspension fromgainful employment for that period of time.There is considerable evidence in the record as to thenature of O'Brien's grievances, particularly with respect toharassment. Thus, it appears that McConnell regularlyassigned to O'Brien the chipping and painting of the deck.The deck is also the top of the cargo tanks and these tanksat times contain hot asphalt heated to approximately 300degrees. As described by able seaman Forsythe, who wasalso required to perform this unpleasant duty: "The steel isso hot if your skin touches it you can burn. Theperspiration turns to steam when it hits the deck. Whenyou chip a deck like that the particles of rust and steel willcling to the perspiration on your face and arms and stinglike insect bites." O'Brien testified that he was required toperform this duty every day when he was on watch for 6hours, sometimes when the weather was 104 degrees.O'Brien was also required to open and close various valvesin the pumproom and change the pump strainer on theballast pump. The pumproom is adjacent to the cargotanks and can be as hot as 340 degrees. According toO'Brien, McConnell became hostile to O'Brien whenMcConnell learned that O'Brien had a small pension fromthe U.S. Navy. McConnell called O'Brien stupid andincompetent and threatened to run O'Brien off the boatone way or another. McConnell used abusive languagetoward O'Brien virtually every day and frequently toldO'Brien he was "no fucking good."The record also shows that the Company regardedMcConnell as a highly qualified captain. The quality of hiswork with respect to running the boat, steering the boat,upkeep, and maintenance was very good. McConnell hadno damages in steering the boat for a great number ofyears. During the last year when he became captain themaintenance on the vessel improved a great deal. Thecrewmembers did a very good job in chipping and paintingthe deck.galley" between the hours of 5 p.m. and 8 a.m. on weekdays and no suchwork on Saturdays, Sundays, or holidays.388 LOCAL 333, I.L.A.ConclusionsAs the Supreme Court pointed out in Florida Power &Light Co. v. International Brotherhood of Electrical Workers,Local 641, 417 U.S. 790 (1974), Section 8(b)(1XB) is not ablanket prohibition against any and all union discipline ofits members, who are also supervisors. That section of theAct is violated only when the discipline "may adverselyaffect the supervisor's conduct in performing the duties of,and acting in his capacity as, grievance adjuster orcollective bargainer of the employer." While assuming,without deciding, that the Board's decision in SanFrancisco-Oakland Mailers' Union No. 18 (Northwest Publi-cations, Inc.), 172 NLRB 2173 (1968), fell "within the outerlimits of the above test," the Court ruled only that a uniondid not violate Section 8(b)(l)(B) when it disciplinedsupervisor-members who "crossed union picket linesduring an economic strike to engage in rank-and-file struckwork." The Court left to the Board the task of applying theCourt's test to subsequent cases.With respect to those cases holding that a union violatesSection 8(b)(l)(B) when it disciplines a supervisor-memberbecause of his interpretation or misinterpretation of acollective-bargaining agreement, the Board since FloridaPower adheres to its decision in Oakland Mailers.4TheBoard also adheres to established Board and courtdecisions that a union violates Section 8(b)(1)(B) when itdisciplines or threatens to discipline a supervisor-memberbecause of the manner of his performance of his superviso-ry duties.5The Board, however, is divided in that narrow area of thelaw, which the Supreme Court ruled upon, but did notdefinitely decide in Florida Power. The difference relates tothe question whether and to what extent, if at all, there isan adverse impact upon the supervisor's grievance adjust-ment function when he is disciplined by his union forcrossing a picket line to perform rank-and-file andsupervisory work or just supervisory work. The majorityrule is that a union violates Section 8(b)(1)(B) when itdisciplines a supervisor-member who crosses a picket lineto perform his normal duties, including more than aminimal amount of time as a supervisor, during a strike.6Applying the principles of the above cases to the facts inthe instant case, it would seem fairly obvious thatRespondent Union has violated Section 8(b)(l)(B).McConnell was fined and suspended because Respondent4 Teamsters Local No. 524, International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of America (Yakima Count) BeverageCompany and Chaney Beverage Company). 212 NLRB 908 (1974). and casescited therein.s Columbia Typographical Union No. 101. International Typographi, alUnion of North America, AFL-CIO (The Washington Post Company), 207NLRB 831 (1973); 220 NLRB 1173 (1975); Columbia Typographical UnionNo. 101. International Typographical Union of North America, AFL CIO (TheWashington Post Companyu and Washington Publisher's Association), 207NLRB 841 (1973): 220 NLRB 1177 (1975). See also Dallas Mailers Union.Local No. 143, etc., 181 NLRB 286 (1970), enfd. 445 F.2d 730 (C.A.D.C..1971); Sheet Metal Workers International Association. Local No. 71, AFLCIO (H. J. Otten Company). 193 NLRB 23 (1971): Sheet Metal WorkersUnion, Local 49, AFL CIO (General Metal Products. Inc.), 178 NLRB 139(1969), enfd. 430 F.2d 1348 (C.A. 10. 1970).6 Local 322, Laborers' International Union of North America. AFL CIO(Kingsley Drilling and Blasting. Inc.). 229 NLRB 949 (1977) (MembersJenkins, Murphy. and Walther), citing Wisconsin River Valley DistrictUnion found that his application or misapplication of thecollective-bargaining agreement and his supervisory treat-ment of fellow-member O'Brien violated McConnell'sobligations as a union member. Clearly, the disciplinemeted out to McConnell, unless remedied, would substan-tially impair his ability to function independently as hisEmployer's sole representative in the adjustment ofgrievances. Aware that he was subject at all times to hiscrewmembers' intraunion charges of mistreatment andRespondent Union's unilateral power to decide that suchcharges had merit, McConnell and captains similarlysituated would be unlikely to adjust any grievance or toengage in any supervisory act that might evoke thedisapproval of Respondent Union.This is precisely the type of conduct proscribed byCongress. In his capacity as a supervisor with the authorityto adjust grievances, an employer's representative, whethera member of a union or not, acts only for his employer. Itis no defense to assert, as Respondent does, that McCon-nell was not exercising his supervisory authority because hehad a personal vendetta against O'Brien. In industry, as inmilitary and semimilitary organizations, supervisors orofficers may be good, bad, or indifferent. They may take asincere and fatherly interest in their supervisees or theymay be tyrants exercising the authority entrusted to themin a dictatorial manner. Whatever their personality andhowever crude or unreasonable their supervisory behavior,as agents of the employer, their conduct is conduct of theemployer, for which the employer is responsible. If such anagent merits discipline, suspension, or discharge, it is forthe employer, and the employer alone, to make thatjudgment. Congress made no distinction at all betweendesirable and undesirable behavior of a grievance adjuster.The sole concern of Congress was to eliminate completelya union's power to restrain and coerce an employer in theselection of such a representative. In effectuating thatconcern the Board and the courts have made it clear, asindicated above, that a union cannot directly or indirectlysubject a grievance adjuster to union rules for the purposeof affecting his decisions in that capacity.Respondent and its member-grievants, O'Brien andForsythe, who also complained of unfair treatment byMcConnell, had a forum to seek redress of their grievances,if merited. Their contract contains a complete and bindinggrievance-arbitration procedure under which Respondent'smembers are fully and adequately protected from unfairCouncil of the United Brotherhood of Carpenters and Joiners ofA merica, A FL-ClO (Skippy Enterprises), 218 NLRB 1063 (1975).Member Penello, sometimes concumng and sometimes dissenting, holdsthat a union may lawfully discipline a supervisor-member who crosses apicket line to perform more than a minimal amount of rank-and-file workduring a strike. The Newspaper Guild Erie Newspaper Guild Local 187, AFL-CIO (Times Publishing Company), 222 NLRB 760 (1976) (see fn. 5 and casescited therein).Chairman Fanning has taken the dissenting view that a union may fine orotherwise discipline a supervisor-member for crossing a picket line withoutregard to the nature of his duties performed during the strike Ne. YorkTypographical Union No. 6, International Typographical Union, AFL CIO(Daily Racing Form, a subsidiary of Triangle Publications Inc.), 216 NLRB896 (1975)., dissenting opinion at 897; see also his concurnng opinion inTimes Publishing Co., supra, and cases cited therein. Chairman Fanning'sview has been upheld by the Court of Appeals for the Second Circuit inAmerican Broadcasting Companies, et al v. N. LR.B. 547 F.2d 159 (C.A. 2,1976), denying enforcement of 217 NLRB 957 (1975).389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDharassment or contract violations by the Employer and itsagents, including McConnell. Yet Forsythe testified that itdid not occur to him to handle his grievance through thosechannels.I find, as alleged in the complaint, that RespondentUnion, by fining McConnell $1,000 and suspending himfrom membership in Respondent Union for 6 months forreasons relating to his application or misapplication ofRespondent Union's collective-bargaining agreement andhis supervisory conduct toward a fellow member ofRespondent Union, violated Section 8(b)(XI)(B) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER7The Respondent, Local 333, United Marine Division,AFL-CIO, New York, New York, its officers, agents, andrepresentatives, shall:I. Cease and desist from:(a) Fining, suspending, or otherwise disciplining captainsor supervisors of Morania Oil Tankers, Inc., for thepurpose of restraining and coercing that Company in theselection of representatives for the purpose of collective-bargaining or adjustment of grievances.(b) In any like or related manner restraining andcoercing Morania Oil Tankers, Inc., for the above purposein lieu of using the grievance-arbitration procedure for theadjustment of disputes provided in the collective-bargain-ing agreement between Respondent and Morania OilTankers, Inc.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Rescind and expunge from its files all records of thefine and 6 months' suspension from membership imposedupon Joseph McConnell, restore him to full membership ingood standing with all the rights and privileges due him,and notify him in writing that his membership has been sorestored and that all references to his fine and suspensionhave been expunged from Respondent's records.(b) Make Joseph McConnell whole for any and all losseshe may have suffered as a consequence of the fine andsuspension from membership imposed upon him byRespondent with interest at 6 percent in accordance withthe formulas set forth in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962).(c) Post at its business office, union hall, and all placeswhere it customarily posts notices to members, copies ofthe attached notice marked "Appendix."8Copies of saidnotice, on forms provided by the Regional Director forRegion 2, shall be signed by an authorized representativeof the Respondent Union, and shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fine, suspend, or otherwise disciplinecaptains or supervisors of Morania Oil Tankers, Inc.,for the purpose of restraining or coercing that Compa-ny in the selection of representatives for the purpose ofcollective-bargaining or adjustment of grievances.WE WILL NOT in any like or related manner restrainand coerce Morania Oil Tankers, Inc., for the abovepurpose in lieu of using the grievance-arbitrationprocedure for the adjustment of disputes provided inthe collective-bargaining agreement between Respon-dent and Morania Oil Tankers, Inc.WE WILL rescind and expunge from our files allrecords of the fine and suspension from membershipimposed upon Joseph McConnell and WE WILL notifyhim in writing that he has been restored to fullmembership in good standing with us with all the rightsand privileges due him, and that all references to hisfine and suspension have been expunged from ourrecords.WE WILL make Joseph McConnell whole withinterest for any and all losses he may have suffered as aconsequence of the fine and suspension from member-ship we unlawfully imposed upon him.LOCAL 333, UNITEDMARINE DIVISION, I.L.A.,AFL-CIO390